Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 1 of 22 Page ID
                                  #:2837




Summary Judgment Ex. 4h

       Sklar Declaration                          Exhibit 8
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 2 of 22 Page ID
                                  #:2838
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 3 of 22 Page ID
                                  #:2839
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 4 of 22 Page ID
                                  #:2840
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 5 of 22 Page ID
                                  #:2841
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 6 of 22 Page ID
                                  #:2842
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 7 of 22 Page ID
                                  #:2843
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 8 of 22 Page ID
                                  #:2844
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 9 of 22 Page ID
                                  #:2845
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 10 of 22 Page ID
                                   #:2846
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 11 of 22 Page ID
                                   #:2847
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 12 of 22 Page ID
                                   #:2848
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 13 of 22 Page ID
                                   #:2849
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 14 of 22 Page ID
                                   #:2850
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 15 of 22 Page ID
                                   #:2851
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 16 of 22 Page ID
                                   #:2852
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 17 of 22 Page ID
                                   #:2853
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 18 of 22 Page ID
                                   #:2854
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 19 of 22 Page ID
                                   #:2855
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 20 of 22 Page ID
                                   #:2856
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 21 of 22 Page ID
                                   #:2857
Case 8:20-cv-00043-SB-ADS Document 190-35 Filed 05/14/21 Page 22 of 22 Page ID
                                   #:2858
